Citation Nr: 1015510	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, to 
include as secondary to service-connected disability, and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for right total 
knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Following a June 2008 rating decision's denial of an 
increased rating for the Veteran's service-connected right 
total knee replacement, the Veteran expressed his 
dissatisfaction with the decision's determination as to this 
issue in a timely a notice of disagreement filed in June 
2009.  However, the claims folder does not reflect that the 
Veteran was ever furnished with a statement of the case with 
respect to this issue.  Consequently, the Board will assume 
jurisdiction over this matter for the purpose of remanding 
the claim for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

In May 2009, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to an increased rating for right 
total knee replacement and entitlement to service connection 
for a back disorder and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A claim for service connection for a back disorder, to 
include as secondary to service-connected disability, was 
denied by a September 2003 rating decision that was not 
appealed.

2.  The evidence submitted since the September 2003 rating 
decision pertinent to the claim for service connection for a 
back disorder, to include as secondary to service-connected 
disability, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service 
connection for a back disorder, to include as secondary to 
service-connected disability, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

2.  Evidence received since the September 2003 rating 
decision is new and material, and the Veteran's claim for 
service connection for a back disorder, to include as 
secondary to service-connected disability, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that a September 2003 rating decision 
denied service connection for a back disorder, to include as 
secondary to service-connected disability, and that the 
Veteran did not file a timely notice of disagreement with 
this decision.  Accordingly, it became final when the Veteran 
failed to perfect his appeal of that decision within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, his claim for service connection for a back 
disorder, to include as secondary to service-connected 
disability, may only be reopened if new and material evidence 
is submitted.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a) (2009).

In this instance, since the Board finds that the September 
2003 rating decision denied the claim on the basis that there 
was insufficient evidence linking a current back disability 
to service or service-connected disability, new and material 
evidence would consist of evidence demonstrating a link 
between a current back disability and service or service-
connected disability.  

In this regard, additional evidence received since the 
September 2003 rating decision includes lay witness 
statements and the Veteran's testimony noting the Veteran's 
long-standing complaints of back pain and two private medical 
opinions from an orthopedist and neurologist indicating that 
it was possible that the Veteran's current degenerative 
changes in the low back were causally related to the 
Veteran's motor vehicle accident in the service in which he 
was knocked out of an Army truck.  

In this case, since the September 2003 rating decision denied 
the claim on the basis that the evidence was against a 
relationship between any current back disorder and service or 
service-connected disability, the Board finds that the above-
noted evidence of continuing back complaints since service 
and medical opinions indicating the possibility of a 
relationship between current back disability and service 
would warrant the reopening of the claim, as such evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for a back disorder, to 
include as secondary to service-connected disability, is 
reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder, to include as 
secondary to service-connected disability, is reopened.  


REMAND

Having determined that the May 2009 private medical opinions, 
Veteran's testimony, and lay witness statements warrant the 
reopening of the claim for service connection for a back 
disorder, the Board's review of the September 2003 VA 
orthopedic examiner's opinion regarding a possible 
association between a current back disorder and service or 
the Veteran's service-connected right knee replacement 
reveals that it is lacking.  It is clear that the Veteran is 
seeking entitlement to service connection for a back disorder 
as both directly related to service and as secondary to his 
service-connected right knee replacement.  However, the 
September 2003 VA examiner only addressed entitlement to 
service connection for a back disorder on a secondary basis.  
Consequently, the Board finds that the Veteran should be 
afforded a new examination and opinions as to whether any 
current back disability is related directly to service or 
caused or aggravated by the Veteran's service-connected right 
knee replacement.  38 C.F.R. § 3.310(a) and (b) (2009); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Turning next to the Veteran's claim for service connection 
for PTSD, the record reflects multiple diagnoses of PTSD, and 
the Veteran has provided information regarding a stressor 
that is capable of verification.  More specifically, the 
Veteran's personnel records reflect that he served with the 
578th Light Equipment Maintenance Company while in Vietnam 
from December 14, 1968 to December 7, 1969, and he has 
testified that while in Vietnam, his unit sustained enemy 
fire, including rocket and mortar fire.  Although the Board 
recognizes that the U.S. Army and Joint Services Records 
Research Center (JSRRC) was unable to confirm that the 
Veteran's unit was at a base location where the Veteran 
asserts that rocket and mortar fire was received, the Veteran 
claims that his unit was subjected to enemy fire throughout 
the period of the Veteran's attachment to that unit while in 
Vietnam.  Consequently, the Board finds that the search 
conducted by JSRRC was unduly restrictive, and that an 
additional search of the unit's history should be conducted.  

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.

Finally, as was noted previously, following a June 2008 
rating decision's denial of an increased rating for the 
Veteran's service-connected right total knee replacement, the 
Veteran expressed his dissatisfaction with the decision's 
determination as to this issue in a timely a notice of 
disagreement filed in June 2009.  However, the claims folder 
does not reflect that the Veteran was ever furnished with a 
statement of the case as to this issue.  Consequently, the 
Board finds that this issue must be remanded for the issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with 
respect to the claim of entitlement to 
an increased rating for the Veteran's 
service-connected right total knee 
replacement.  The Veteran and his 
representative should be advised of the 
need to file a substantive appeal 
following the issuance of the statement 
of the case if the Veteran wishes to 
complete an appeal as to this claim.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, and request 
that JSRRC obtain the unit history of 
the 578th Light Equipment Maintenance 
Company for the period of December 1968 
to December 1969 to determine whether 
the unit was ever subjected to enemy 
fire, to include rocket and mortar 
fire.  In the event that JSRRC is 
unable to obtain the unit history for 
the Veteran's unit for the entire 
period from December 1968 to December 
1969, JSRRC's search should at least 
cover the period of August to September 
1969.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders- 
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
the Veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the Veteran for a VA 
orthopedic examination.  The Veteran's 
claims file and a copy of this remand 
should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any disorder of the back 
had its clinical                                                                                                                                
onset during active service or is 
related to any in-service event, 
disease, or injury.  In rendering this 
opinion, the examiner should address 
the Veteran's claim of back injury 
related to a documented motor vehicle 
accident during service in which the 
Veteran was knocked out of an Army 
truck in February 1968, and lay witness 
evidence of back complaints since 
service.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any disorder of the 
back was caused by the Veteran's 
service-connected right knee disorder.

The examiner is also specifically 
requested to state whether it is at 
least as likely as not that any 
disorder of the back was aggravated 
beyond its normal progress as a result 
of the Veteran's service-connected 
right knee disorder.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

6.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


